Opinion of the Court by
Judge Robertson:
As against bis creditors, the mother of Charles Ingels had a right to retain so much of his estate as might be necessary for her full and reasonable indemnity for his board, clothing and tuition during his minority, and her care and actual expenditures since.
Her charge for board, etc., includes some time when she did not board him, and is apparently high when he lived with her.
His interest in the slave and houses and lots, and her profits thereon, and his watch and horse and buggy apparently reimbursed her at his death, leaving a surplus to the extent of his checks in her favor; and, deducting her post mortem expenditures from that residue, a balance equal at least to the debts due by him to his appellant creditors would remain in her hands to their use.
Wherefore, the judgment dismissing their petitions is reversed, and the cause remanded for a proper decree in their favor.